IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: GENERAL STATEWIDE                      : No. 531 Judicial Administration Docket
JUDICIAL EMERGENCY                            :
                                              :



                                         ORDER


PER CURIAM


       AND NOW, this 16th day of March, 2020, pursuant to Rule of Judicial

Administration 1952(A), this Court DECLARES a general, statewide judicial emergency

until April 14, 2020, on account of COVID-19. The Court deems it necessary for the

Pennsylvania Judiciary to consider -- on a district-by-district basis -- the appropriate

measures to be taken to safeguard the health and safety of court personnel, court

users, and members of the public.

       1.    Accordingly, President Judges are AUTHORIZED to declare judicial

emergencies in their judicial districts through April 14, 2020, or for part of that period,

should they deem it appropriate for the protection of the health and safety of court

personnel, court users, and others. Local declarations shall be transmitted to the State

Court Administrator on a form substantially similar to the attached. The declarations

shall become effective immediately upon the State Court Administrator’s transmittal to

the Supreme Court Prothonotary and upon sufficient publication arranged by the

President Judge. To constitute sufficient publication, the President Judge shall ensure

that the declaration is:
      A.     Posted on the entry doors of the county courthouse of the judicial district

             and of all magisterial district courts within the judicial district;


      B.     Posted on the judicial district’s website; and


      C.     Transmitted via e-mail to the local county bar association or associations,

             with the request that such associations promptly forward the notice to all

             members.


      2. Upon the declaration of a judicial emergency in a particular judicial district, the

President Judge SHALL HAVE THE AUTHORITY:

      A.     To suspend time calculations for the purposes of time computation

             relevant to court cases or other judicial business, as well as time

             deadlines, subject to constitutional restrictions;


      B.     To authorize additional uses of advanced communication technology to

             conduct court proceedings, subject to constitutional restrictions; and


      C.     To take any action permitted pursuant to Rule of Judicial Administration

             1952(B)(2).


      3. With reference to paragraph 2(A), the President Judge specifically SHALL

HAVE THE AUTHORITY to suspend the operation of Rule of Criminal Procedure 600

within a judicial district. Such suspension shall be immediately effective if a statement

of intention to implement a suspension is included in the declaration of a local judicial

emergency. The purport of the suspension will be that the time period of the local

judicial emergency (or a shorter time period if specified) shall be excluded from the time

                         [531 Judicial Administration Docket - 2]
computation under Rule of Criminal Procedure 600(C). Nothing in this Order or its local

implementation shall affect a criminal defendant’s right to a speedy trial under the

United States and Pennsylvania Constitutions, albeit that the circumstances giving rise

to this Order and the suspension may be relevant to the constitutional analysis.

       4. Within 24 hours of taking any action as authorized in Paragraph 2 of this

order, the President Judge shall, to the extent practicable, provide notice of the action in

the manner specified in Paragraph 1(A)-(C) of this order.

       5. President Judges in judicial districts operating under a declaration of judicial

emergency are to comply with the obligations under Rule of Judicial Administration

1952(B)(3), (B)(5), and any other pertinent provision, where implicated.

       6. President Judges in judicial districts operating under a declaration of judicial

emergency shall arrange for the provision of essential judicial services, including, by

way of example, arraignments and bail establishment hearings, protection from abuse

act proceedings, where absent such proceedings there would be a threat of domestic

violence, and/or injunction proceedings, where absent such proceedings there would be

the threat of irreparable harm.

       7.   To the extent a President Judge seeks the temporary suspension or

modification of statewide court rules as applied to any case or cases in the judicial

district, beyond that already permitted under this order, see Pa.R.J.A. 1952(B)(2)(m),

the President Judge is to submit an application to such effect to the Supreme Court

Prothonotary, with submissions being directed to the district office of the Prothonotary

applicable to the President Judge’s judicial district. Such applications shall specifically

identify the rule or rules at issue and provide justification for the request. To the extent



                         [531 Judicial Administration Docket - 3]
practicable under the circumstances, notice of the request for suspension or

modification of statewide court rules shall be provided in accordance with Paragraph

1(A)-(C) of this order, as well as Rule of Judicial Administration 1952(C)(5).

       8. In judicial districts that operate under a declaration of judicial emergency, the

President Judge shall provide notice in accordance with Paragraph 1(A)-(C), and to the

State Court Administrator, when normal court operations are resumed. This notification

shall be provided within 24 hours of the resumption of normal court operations.




                         [531 Judicial Administration Docket - 4]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                XXXXXX DISTRICT


IN RE: ___ JUDICIAL DISTRICT --               : No. ___ _M 2020
DECLARATION OF JUDICIAL                       :
EMERGENCY                                     :



                                           DECLARATION



         Per the Supreme Court’s Order dated March 16, 2020, I declare a judicial

emergency in the _____ Judicial District for the following period:       _________ to

_________.

         [OPTIONAL:      The operation of Rule of Criminal Procedure 600 shall be

suspended in the ___ Judicial District during the period of the local judicial emergency

(or for a shorter period if specified)].




Signed: ___________________

Dated:     ___________________